Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.
 
Response to Amendment
Amendments to the claims, filed on 05/04/2022, are accepted and do not introduce new matter. 
Previous objections are overcome.
Claims 1-7, 23-25, 27 and 29-37 are pending; claims 8-22, 26 and 28 are cancelled. 

Response to Arguments
Regarding previous 112(a) rejections, Examiner concedes with Applicant in that the arms do in fact teach a pivot axis in between inner and outer ends. As such, the rejection is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kirk M. Hartung on 05/04/2022.
The application has been amended as follows: 
Claim 24: The solid manure spreader of claim 1 wherein the beaters each have a 
Claim 33: A manure spreader for distributing manure onto a field, comprising: a wagon for holding manure; a conveyor to move the manure toward a rear end of the wagon; a pair of upright beaters at the rear end of the wagon; each beater having: an upright rotatable shaft, a plurality of vertically spaced plates fixed on the shaft, a plurality of arms pivotally mounted on the plates so as to extend outwardly beyond the plates and to rotate with the shaft in a first direction, and having a paddle, wherein each arm has an inner end fixed to one of the plates and an outer end, with a pivot axis between the inner and outer ends; and a plurality of springs each having a fixed first end and a second end connected to the inner end of one of the arms so as to urge the one arm in the first direction.
Claim 34: (cancelled). 

Allowable Subject Matter
Claims 1-7, 23-25, 27, 29-33 and 35-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 27 and 33, the prior art does not teach a material spreader, comprising: a wagon for holding solid manure; a conveyor extending from front to back in the wagon to carry the solid manure to a rear end of the wagon; a pair of beaters rotatably mounted at the rear end of the wagon; the beaters having a plurality of spring-loaded pivotal arms, each arm having inner and outer ends and a pivot axis between the inner and outer ends; springs each having a fixed first end and a second end connected to the inner end of one of the arms to bias the inner and outer ends of the one arm in a same direction of rotation as a direction of rotation of the beater; and each arm having a paddle removably and rigidly fixed to the outer end to dispense the manure from the rear end of the wagon onto a field.
Although, related art like Hutton (U.S. 3,656,638), Tallier et al (U.S. 2008/0216849), Brown (U.S. 4,155,486), and Arnold (U.S. 3,603,001), teach rotating beaters with spring-loaded arms, they do not teach the arms having inner and outer ends and a pivot axis in between ends, wherein a spring is connected to the inner end and wherein the spring biases the arms in the same direction of rotation as the beater. It would not be obvious to modify these references in order to include the missing structure because the modification would require a significant change to the way the devices operate. Furthermore, these modifications would be further considered hindsight rationale, since the prior art is silent with respect to this structure. 
All other pending claims are allowed for further limiting the allowed independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/             Primary Examiner, Art Unit 3752